IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-14-00302-CR

ROBERTO CARDIEL HERNANDEZ,
                                                          Appellant
v.

THE STATE OF TEXAS,
                                                          Appellee



                             From the 40th District Court
                                 Ellis County, Texas
                               Trial Court No. 37743CR


                             ABATEMENT ORDER


       In a supplemental brief, Appellant requested an abatement of this appeal so that

Appellant could request, and the court reporter could prepare, a supplemental reporter’s

record of the jury trial. See TEX. R. APP. P. 34.6(d).

       Appellant’s request is granted. This appeal is abated, and the June 2, 2016

submission of this cause is set aside.
       Within seven days after the date of this order, Appellant shall request preparation

of the supplemental reporter’s record, and the court reporter shall file the supplemental

reporter’s record within twenty-one days after the date of this order.

       Any supplemental brief by Appellant on the issue of harm shall be filed no later

than fourteen days after the date that the supplemental reporter’s record is filed. Any

supplemental brief in response by the State on the issue of harm shall be filed no later

than fourteen days after the date of the filing of Appellant’s supplemental brief.


                                                PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Cause abated
Order issued and filed August 31, 2016
Do not publish




Hernandez v. State                                                                   Page 2